Citation Nr: 1426903	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-14 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for type II diabetes mellitus (type II diabetes).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served in active duty in the Navy from June 1962 to August 1966 with service in the coastal waters of the Republic of Vietnam from 1965 to 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that while the RO had before it claims for service connection for seven different diseases, the Veteran has limited the issues on appeal.  See June 2011 Substantive Appeal; see also September 2013 Statement of Accredited Representative in Appealed Case (Statement of Representative).  Additionally, the Board notes that the Veteran made a claim for service connection for chronic obstructive pulmonary disease (COPD) in his substantive appeal.  See June 2011 Substantive Appeal.  That claim was subsequently adjudicated by the RO and denied in a May 2013 rating decision.  See May 2013 Rating Decision.  The Veteran has not submitted a notice of disagreement concerning this decision.  As such, the only issues currently on appeal are entitlement to service connection for bilateral hearing loss, bilateral tinnitus and type II diabetes.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss did not have its onset during active service and was not caused by active service.

2.  The evidence does not show that the Veteran's bilateral sensorineural hearing loss manifested to a compensable degree within a year of his separation from service or resulted in a continuity of symptomatology since that time.

3.  The Veteran's bilateral tinnitus did not have its onset during active service and was not caused by active service.

4.  The Veteran served in the offshore waters of the Republic of Vietnam, but did not set foot on land or serve in the inland waters of Vietnam during the Vietnam era.

5.  The evidence does not show that it is at least as likely as not that the Veteran was actually exposed to Agent Orange in service.  

6.  The evidence does not show that the Veteran's type II diabetes manifested to a compensable degree within a year of his separation from service or resulted in a continuity of symptomatology since that time.


CONCLUSIONS OF LAW

1.  The elements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The elements for entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The elements for entitlement to service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the initial RO decision of October 2009 by way of a letters sent to the Veteran in September 2008 and February 2009 that informed him of his duty and the VA's duty for obtaining evidence.  These letters also provided an explanation of the evidence and information required to substantiate the Veteran's service-connection claims.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's STRs and service personnel records have been obtained.  The Veteran has also submitted lay evidence.  

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  Personnel records were obtained, including the dates and locations of the Veteran's service aboard the USS Kitty Hawk (Kitty Hawk).  The National Personnel Records Center (NPRC) and Defense Personnel Records Imaging System (DPRIS) confirmed that the Veteran was attached to Heavy Attack Squadron 13 which served aboard the Kitty Hawk and in the official waters of the Republic of Vietnam on various dates between November 1965 and February 1966, but was unable to confirm that the Veteran had in-country service in the Republic of Vietnam.  See January 2010 Response to Personnel Information Exchange System (PIES) Request.  This evidence was considered by the RO in connection with a rating decision made February 2010.  Additionally, the RO also associated with the claims file a list, identified by the VA's Compensation and Pension Service, of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  First, concerning the Veteran's service connection claims for bilateral hearing loss and bilateral tinnitus, VA provided an examination and obtained a medical opinion in January 2009.  January 2009 VA Examination Report (VA Exam).  The Board finds that the examination is adequate as it was performed by an audiologist and includes a physical examination of the Veteran, an interview with the Veteran, a review of the record and relevant history, an audiogram, and the Maryland CNC test.  See January 2009 VA Exam.  Moreover, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with these claims.  

With regard to the Veteran's service connection claim for type II diabetes, a medical opinion is not necessary to decide the claims.  As explained below, there is no evidence that the Veteran had type II diabetes during service or for many years after his discharge.  Nor does the competent evidence demonstrate that the Veteran was exposed to Agent Orange during service.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his service connection claim for type II diabetes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran requested a hearing before the agency of original jurisdiction (AOJ) in his January 2011 Notice of Disagreement (NOD); however, the Board finds the Veteran subsequently withdrew that request when he signed and submitted the February 2012 Request for Expedited Processing and Waiver of AOJ Consideration (Waiver).  In the February 2012 Waiver, the Veteran requested expedited processing of his appeal, stating that he did not currently have any additional evidence to submit regarding his appeal.  See February 2012 Waiver.  Additionally, the Veteran waived his right to have the VA wait at least thirty days before certifying his appeal to the Board, waived his right to submit additional evidence for consideration by the AOJ, and waived his right to have the AOJ consider any additional evidence.  Id.  Based on these facts, the Board finds that the Veteran knowingly waived his right to testify before the AOJ in support of his claims.  

Additionally, the Veteran has not requested a hearing before the Board, and thus has waived his right to such a hearing.  The Veteran is represented in this matter by the Texas Veterans Commission, which submitted a statement to the Board in support of the Veteran's claims on appeal.  See September 2013 Statement of Representative.  The representative did not request a hearing before the Board in that statement.  Id.  The Board notified the Veteran and his representative of the Veteran's right to a hearing by letter in October 2013.  See October 2013 Letter.  As of the date of this decision, neither the Veteran nor his representative has requested a hearing.  As such, the Board finds that the Veteran has waived his right to a hearing before the Board.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

The Veteran seeks service connection for three (3) present disabilities:  bilateral hearing loss, bilateral tinnitus and type II diabetes.  See July 2008 Claim Form (Claim); see also September 2013 Statement of Representative.  The Veteran claims that his hearing loss had its onset during service in 1965 when he was treated for a perforated eardrum, and/or as a result of noise exposure in service.  July 2008 Claim.  The Veteran further claims that his bilateral tinnitus had its onset during service as a result of noise exposure.  Id.  Finally, the Veteran claims that his type II diabetes resulted from exposure to Agent Orange during service.  Id.  Each of these service connection claims will be discussed separately below.

A.  Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, asserting that this condition began in 1965 when he suffered a perforated eardrum in service.  See July 2008 Claim; July 1965 STR. The Veteran also attributes his hearing loss to the significant noise exposure that he experienced in service as an aviation technician, serving on the flight deck where he was exposed to aircraft and engines. See July 2008 Claim.  

1.  Direct Service Connection 

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service on a direct basis connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, the Board has reviewed the Veteran's STRs, VA medical records, and lay statements in support of his claims, all of which demonstrate that the Veteran suffered an injury to his right ear and was exposed to extreme loud noises during service, and has been diagnosed as having high frequency sensorineural hearing loss bilaterally.  See January 2009 VA Exam.  Thus, the Board concedes the first two elements of direct service connection (i.e., an in service injury or event and a present disability).   The Veteran's service connection claim for bilateral hearing loss turns on the nexus element: whether the Veteran's hearing loss is related to or had its onset in service.  

In light of all of the evidence of record, the Board finds that the Veteran has not shown by an equipoise standard that his bilateral hearing loss is related to his in-service injury and/or noise exposure.  In making this determination, the Board credits the VA examiner's medical opinion that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to his in service injury or in service noise exposure.  See January 2009 VA Exam.  This opinion was based on the examiner's review of the Veteran's medical history, including his STRs and the Veteran's reports concerning his noise exposure during and after service, as well as physical exam and audiological testing.  See Id.  The VA examiner diagnosed the Veteran as having high frequency sensorineural hearing loss (HFSNHL) bilaterally, and found that this hearing loss was in a pattern consistent with acoustic trauma.  Id.  However, the VA examiner concluded that it is less likely than not that the Veteran's bilateral hearing loss and bilateral tinnitus were due to his in service noise exposure.  In forming her opinion, the VA examiner relied on several factors, including the findings of normal hearing at enlistment and periodic physical in 1965, passage of whispered hearing screening at discharge, and admitted occupational and recreational noise exposure over many years after separation from service.  See Id.   The Board finds that the VA examination report is highly probative as to whether a nexus exists between the Veteran's current bilateral hearing loss and his in service injury and noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion:  (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  While the examiner did note in her opinion that the whispered hearing screening is not a sensitive measure of possible noise-induced hearing loss, the findings of the Veteran's whispered hearing screening was only one factor the examiner considered in reaching her opinion.  The Board finds that partial reliance on this factor does not make the examiner's opinion less probative given all of the information the examiner considered in forming her opinion. 

Additionally, the Board finds that the Veteran's statements that he has been experiencing bilateral hearing loss since 1965 have little probative value.  As an initial matter, the Board notes that the Veteran is competent to report on the onset and recurrence of his symptoms and establish to etiology in certain cases.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board finds that the Veteran's statements have little probative value because of the lack of any complaints of bilateral hearing loss in the Veteran's medical records prior to 2008, and the lack or treatment for this condition.  Although he claims to have experienced hearing loss for several decades, the Veteran's STRs and medical records demonstrate that prior to making his claim for benefits in 2008, he did not complain of hearing loss while he was being treated for other conditions.  Likewise, there is no record that the Veteran was treated for hearing loss either during or after service.  Even after the Veteran filed his claim for benefits, he only complained of hearing loss to his treating physicians once in 2011.  See November 2011 Medical Record.  The Board finds that the Veteran's silence with regard to his hearing loss during a period in which he was actively pursuing clinical treatment for other disabilities is more probative than his more recent complaints, most of which were rendered solely in the pursuit of VA benefits.  In making this finding, the Board reasons that, had the Veteran been experiencing recurrent hearing loss symptoms (as he now maintains), he would have informed his treating providers, as he did with respect to his other medical conditions.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir. 1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  The fact that the Veteran did not complain of bilateral hearing loss to his treating physicians until filing a claim for VA benefits  undermines the probative value of his current assertions of persistent and recurrent bilateral hearing loss symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).  Thus, the Board affords little probative weight to the Veteran's testimony.

Additionally, the Board's finding on the issue of nexus is based on the evidence of record concerning the Veteran's post-service noise exposure.  The Board notes that the Veteran did have several years of significant noise exposure in service while working as an aviation technician.  However, the Veteran reported to the examiner that he used hearing protection during service.  January 2009 VA Exam.  The Veteran further reported during his examination that he had a long history of occupational noise exposure after separation from service while working in farming and/or ranching.  Id.  The Veteran stated that he used tractors, farm equipment, firearms, chainsaws and power tools.  Id.  The Veteran told the examiner that he did not use hearing protection when exposed to the tractors and farm equipment, and that he intermittently used hearing protection when exposed to firearms, chainsaws and power tools.  Id.  While the Veteran made a later statement that he did not engage in these activities and use power tools and tractors every day, or even monthly, he has not denied that his post service noise exposure continued for a long period of time.  See 2011 Substantive Appeal.  These facts, along with the VA examiner's opinions that the Veteran's hearing loss was caused by post service acoustic trauma and that it is less likely than not that the Veteran's bilateral hearing loss is due to military noise exposure, weigh against a finding that the Veteran's current hearing loss is related to his in service injury or noise exposure.  

In light of the above analysis, the Board finds that the Veteran has failed to establish that it is as least as likely as not that his bilateral hearing loss is related to his right ear perforated eardrum or noise exposure in service, and thus has failed to establish entitlement to service connection for this condition on a direct basis.

2.  Presumptive Service Connection for Chronic Diseases

Even though the Board finds that the Veteran is not entitled to service connection for bilateral hearing loss on a direct basis, the Veteran may still establish service connection for this disability on a presumptive basis if the evidence shows that the condition manifested to a compensable degree within one year after his separation from service, or that the Veteran exhibited continuity of symptomatology of that condition since leaving service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Where a Veteran served for at least 90 days during a period of war and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  This presumption only applies to service connection for those chronic diseases listed in 38 C.F.R. § 3.309(a), which includes "organic diseases of the nervous system."  Id.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider HFSNHL an organic disease of the nervous system and therefore a presumptive disability.  

Although the Veteran has been diagnosed with moderately-severe HFSNHL, there is insufficient evidence to establish by an equipoise standard that the Veteran manifested HFSNHL to a degree of 10 percent within one year of his separation from service in 1966 or that he has had continuity of symptomatology since that time.  As discussed above, the Board finds that the Veteran's current statements with regard to the onset of his hearing loss have little probative value given the circumstances in this case.  Moreover, the Veteran's recent reports that he has suffered from bilateral hearing loss since 1965 are too vague to support a finding that he has had HFSNHL to a degree of 10 percent since that time because the Veteran does not describe the degree to which his hearing was impaired at the relevant times.  Thus, the Board finds that the totality of the circumstances preponderates against a finding that the Veteran's HFSNHL manifested to a compensable degree within one year of service.  Therefore the Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.307(a).

Because the Board finds that the Veteran has failed to establish direct or presumptive service connection for bilateral hearing loss by an equipoise standard, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for Bilateral Tinnitus

Additionally, the Veteran seeks service connection for bilateral tinnitus, claiming that he has had this condition since 1965, before separation, and that it was caused by his exposure to loud noise in service.  Id.  

As stated above, establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between them.  See Davidson, 581 F.3d 1313.  In this instance, tinnitus is not one of the chronic diseases set forth in 38 C.F.R. § 3.309(a), thus, the Veteran cannot establish service connection for bilateral tinnitus on a presumptive basis.  See 38 C.F.R. § 3.307(a).  As such, the Veteran must provide evidence to establish each of the elements of direct service connection above.

As with the Veteran's claim for service connection for bilateral hearing loss, the Board concedes the Veteran currently has tinnitus, that he was exposed to noise in service, and that he sustained a right ear drum perforation in service.  Thus, the Board's analysis will focus on the nexus element of service connection and limit its discussion to the evidence that relates to that issue.  

In light of all of the evidence of record, the Board finds that the Veteran has not shown by an equipoise standard that his bilateral tinnitus is related to any noise exposure or other injury incurred in service.  In making this finding, the Board relies in part on the VA examiner's opinion that it is less likely than not that the Veteran's tinnitus is due to military noise exposure.  January 2009 VA Exam.  As discussed earlier in this opinion, the Board finds that the examiner's opinion was highly probative of the nexus issue because the opinion contains all of the factors set forth in Nieves-Rodriguez, 22 Vet. App. 295.  

Also, for the same reasons that the Board affords the Veteran's statements concerning the onset and etiology of his hearing loss little weight, so too does the Board find that the Veteran's statements concerning the onset and etiology of his tinnitus have little probative value.  Although he claims to have experienced ringing in his ears for several decades, the Veteran's STRs and health care records demonstrate that he did not complain of tinnitus when seeking treatment during or after service.  The only complaints of tinnitus in the record are those in connection with the Veteran's claim for VA compensation benefits, which he submitted many years after discharge.  For these reasons, the Board affords little probative value to the Veteran's statements of recurrent and persistent tinnitus symptoms.  See AZ, 731 F.3d at 1315; see also Buczynski,  24 Vet. App. at 224;  Kahana, 24 Vet. App. at 440;  Caluza,  7 Vet. App. at 511.  

Finally, the Board's decision is also based on the facts concerning the Veteran's noise exposure after service.  Even though the Veteran had several years of significant noise exposure during service, he reportedly used hearing protection during that time.  January 2009 Exam.  The Veteran further reported during his examination that he had a long history of noise exposure post service using tractors and farm equipment while working in farming and/or ranching, and using firearms, chainsaws and power tools recreationally, with intermittent use of hearing protection.  Id.  While the Veteran made a later statement that he did not engage in these activities daily or even monthly, he did not deny that his post service noise exposure continued for a long period of time.  See 2011 Substantive Appeal.  This tacit admission lends further credence to the opinion of the VA examiner that the Veteran's post-service noise exposure is responsible for his current tinnitus symptoms.  Therefore, in light of all of the evidence of record, the Board finds that the Veteran has failed to establish by an equipoise standard that his bilateral tinnitus is related to service, and thus service connection for this condition is denied.  

C.  Service Connection for Type II Diabetes

Additionally, the Veteran seeks service connection for his type II diabetes, which he claims was the result of exposure to Agent Orange while serving aboard the Kitty Hawk in the Gulf of Tonkin from 1965 to 1966.  See July 2008 Claim Form; see also June 2011 Statement in Support of Claim (Statement).  Specifically, the Veteran reports that he was exposed to the herbicide Agent Orange while servicing and repairing aircraft that he believed "dropped herbicides and returned to the carrier."  July 2008 Claim.  The Veteran stated that the aircraft would return to the Kitty Hawk "covered in Agent Orange," and that he had to "remove the Agent Orange before [he] could work on the aircraft."  June 2011 Statement.  He further stated that he was supplied with five (5) gallon buckets of cleaning agents to clean the aircraft.  Id.  

1.  Direct Service Connection

As stated previously, establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson, 581 F.3d 1313.  

At the outset of its discussion, the Board concedes that the Veteran has current diagnoses of type II diabetes and, thus, the threshold element of service connection is met.

The issue of service connection for type II diabetes in this case centers on the second element of direct service connection, i.e. an in-service incurrence or aggravation of a disease or injury.  Here, the Veteran is not claiming that his type II diabetes first manifested during service, but instead asserts that he was exposed to the herbicide Agent Orange during service, and that this exposure resulted in his current diagnosis of type II diabetes.  See July 2008 Claim.  

Because type II diabetes is one of the enumerated diseases that have been presumptively linked to herbicide exposure, the Veteran satisfies his burden to establish the "in-service injury" element in one of two ways: (1) by proving that he is entitled to the presumption of exposure to Agent Orange pursuant to 38 U.S.C.A § 1116(a)(1)(A) and 38 C.F.R. §§ 3.307(a)(6)(iii), or (2) by proving that he was actually exposed to Agent Orange during service.  38 U.S.C.A § 1116(a)(1)(A), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Board will address the Veteran's claim under each of these theories.

Presumptive Exposure

The Agent Orange Act provides that for certain veterans diagnosed with certain diseases, both herbicide exposure and service connection are presumed to be established, even though there is no record of such disease during service.  38 U.S.C.A § 1116(a)(1).  In other words, if the veteran can establish certain elements, he or she need not prove actual exposure to an herbicide while serving in Vietnam.  In order for this presumption to apply, the veteran must establish (1) that he or she has one of the diseases listed in § 3.309(e),  and (2) that he or she "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975.  38 U.S.C.A § 1116(a)(1), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

"Service in the Republic of Vietnam" in this context has a special meaning.  It includes not only service on land and on the inland waters ("brown water") within the Republic of Vietnam, but also includes service aboard a ship that served in the waters offshore ("blue water") and service in other locations "if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  Thus, the veteran who served on a blue water vessel must show that the conditions of his or her service involved duty or visitation in the Republic of Vietnam.  See VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR]; Haas v. Peake, 545 F.3d 1168 (2008).  When a veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR].

In this case, the evidence of record shows that the Kitty Hawk operated in the Gulf of Tonkin, but there is no evidence that the Kitty Hawk docked on the shores or piers of the Republic of Vietnam, nor is there any evidence that the Kitty Hawk operated temporarily on the Republic of Vietnam inland waterways or on close coastal waters for extended periods.  The evidence in the record demonstrates that the Kitty Hawk was in the Gulf of Tonkin in 1965 and 1966.  See January 2010 Response to PIES Request.  The NPRC and DPRIS confirmed that the Veteran was aboard the Kitty Hawk and in the official waters of the Republic of Vietnam from November 1965 to December 1965 and January 1966 to February 1966.  Id.  Nevertheless, the NPRC and DPRIS were unable to confirm that the Veteran had in-country service in the Republic of Vietnam.  Id.  Additionally, the VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships which meet the requirements set forth above and are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The Kitty Hawk is not one of the vessels so identified.  

Moreover, the Veteran conceded that he did not go ashore in the Republic of Vietnam while he was stationed aboard the Kitty Hawk.  See September 2009 Statement.  Thus, based on the totality of the evidence before it and giving every benefit of the doubt to the Veteran, the Board finds that the evidence does not demonstrate by an equipoise standard that his service involved duty or visitation in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii).  As such, the Veteran is not entitled to the presumption of exposure to Agent Orange as set forth in that section.

Actual Exposure

Even though the Veteran is not entitled to the presumption of exposure to Agent Orange pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he may, nonetheless, establish service connection if he has put forth sufficient evidence to demonstrate by an equipoise standard that he was actually exposed to Agent Orange.  Under this theory, a veteran who was actually exposed to Agent Orange is also entitled to presumptive service connection for the diseases listed in 38 C.F.R. §3.309(e).  See 38 C.F.R. §3.309(e).  Thus, the Board must determine whether the evidence supports a finding that the Veteran was actually exposed to Agent Orange.

The evidence in the record does not establish that it is at least as likely as not that the Veteran was exposed to Agent Orange during his service aboard the Kitty Hawk.  The only evidence in the record that supports a finding of actual exposure is the Veteran's statement he was exposed to the herbicide Agent Orange while servicing and repairing aircraft that he believed "dropped herbicides and returned to the carrier."  July 2008 Claim Form.  The Veteran stated that the aircraft would return to the carrier "covered in Agent Orange," and that he had to "remove the Agent Orange before [he] could work on the aircraft."  June 2011 Statement.  He further stated that he was supplied with five (5) gallon buckets of cleaning agents to clean the aircraft.  Id.  A witness must have personal knowledge in order to be competent to testify to a matter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (internal citations omitted).  Personal knowledge is knowledge that comes to the witness through observation, i.e. matters he can see, hear, feel, smell, and taste.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (citing United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976)).  Competent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge.  Id. at 470.  

In this instance, there is no evidence that the Veteran has personal knowledge that the aircraft that he serviced dropped herbicides, or that the substance that he removed from the aircraft was Agent Orange.  While the Veteran is certainly competent to testify as to the physical appearance, smell, consistency, and any other observable attributes of the substance he encountered, the Veteran's statement that substance was Agent Orange, without more, is merely conclusory and not supported by observable facts.  The same is true of the Veteran's conclusion that the aircraft associated with the Kitty Hawk dropped herbicides.  The Veteran has not provided any specific statements describing the substance that he encountered, nor has he provided any information comparing the substance he cleaned off the aircraft to Agent Orange.  Furthermore, the RO associated with the file a memorandum from the Joint Services Records Research Center (JSRRC) stating that it has "found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides" or that ships operating off the coast of Vietnam "used, stored, tested or transported tactical herbicides."  May 2009 JSRRC Memorandum.  The memorandum further states that "the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  Id.  Given this evidence, it cannot be said that the circumstances surrounding the Veteran's service lend any support for the Veteran's conclusions that the substance he encountered was Agent Orange.  Thus, based on all of the evidence of record, the Board finds that the Veteran's statement concerning the presence of Agent Orange aboard the Kitty Hawk is not competent evidence, and thus cannot support a finding of actual exposure.  

Consequently, based on the totality of the evidence in the record, the Veteran has failed to establish, by an equipoise standard, that he was exposed to the herbicide Agent Orange in service, either on a presumptive or an actual basis.  He also has not alleged or demonstrated that he suffered from any other disease or injury in service that caused or aggravated his type II diabetes.  

Accordingly, as the second requirement for direct service connection has not been met in this case, the Veteran is not entitled to service connection for type II diabetes on a direct basis.



2.  Presumptive Service Connection for Chronic Diseases

Even without evidence of an in-service disease or injury, the Veteran may still establish service connection for type II diabetes on a presumptive basis if the evidence shows that the condition manifested to a compensable degree within one year after his separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Likewise, the Veteran may be entitled to service connection on a presumptive basis if the record contains sufficient evidence of continuity of symptomatology of type II diabetes since leaving service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

In this case, the Veteran is not entitled to presumptive service connection under these theories.  The Veteran has not alleged that his type II diabetes had its onset within a year after separation or that he has exhibited continuity of symptomatology since that time.  See July 2008 Claim.  The evidence in the record demonstrates that the Veteran did not exhibit symptoms of type II diabetes until the early 2000s.  See Id. (claiming type II diabetes since 2000); see also June 2004 Medical Record (stating Veteran has had elevated blood glucose levels since 2002).  There is absolutely no lay or medical evidence in the record demonstrating that the Veteran's type II diabetes manifested within one year of his separation from service.  There are no statements from the Veteran that he began exhibiting symptoms of type II diabetes during service or within one year of separation from service, nor are there any medical records in the record demonstrating that he exhibited symptoms of the disease and/or that those symptoms have persisted.  For these reasons, the Veteran cannot establish that he is entitled to presumptive service connection for his type II diabetes.

Therefore, for the reasons stated above, the Board finds that the Veteran has failed to establish service connection for type II diabetes.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for type II diabetes mellitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


